EXHIBIT 10.1

SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (“Separation Agreement”) is made by and
between Texas Rare Earth Resources (“TRER” or the “Company”), a Nevada
Corporation, and K. Marc LeVier (“LeVier”) this __ day of July, 2012 (“Effective
Date”).  TRER and LeVier are sometimes referred to collectively as the “Parties”
or individually as a “Party.”
 
PURPOSE
 
TRER and LeVier have reached an agreement whereby LeVier’s has
voluntarily  terminated his employment with TRER as of the Effective Date, and
the Parties desire to set forth the terms of  their agreement.
 
TERMS
 
To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which the Parties hereby acknowledge, the Parties agree as follows:
 
1. Termination of Employment Agreement. Except as otherwise provided in
Paragraphs 7 and 8 hereto, this Separation Agreement constitutes the entire
agreement between the parties and replaces and terminates the Employment
Agreement entered into by and between TRER and LeVier on May 3, 2011, and all
other promises or agreements of or related to his employment, whether oral or
written, express or implied.
 
2.    Resignation as Officer and Director and Termination of Employment.  LeVier
hereby voluntarily resigns all positions as an officer and director of TRER,
including, but not limited to, Chief Executive Officer of TRER and all other
positions as an employee,
 
 
1
 

--------------------------------------------------------------------------------

 
 
representative or agent of TRER, effective immediately and regardless of whether
LeVier revokes the Waiver and Release as provided for herein.
 
3.  Payments.
 
a)  TRER shall pay LeVier his base salary through the Effective Date of this
Separation Agreement, in accordance with TRER’s normal payroll schedule and
procedures for LeVier.
 
b)  Within ten business days after the date that the Waiver and Release
referenced in Paragraph 9 and attached hereto as Appendix A becomes irrevocable
by LeVier (defined as the “Waiver Effective Date” in the Waiver and Release),
TRER shall pay to LeVier in a lump sum $225,000.00, less withholding taxes
required by law  (the “Separation Payment”).
 
c)  TRER shall pay LeVier an additional amount of four weeks base salary,
reflecting his accrued but unused vacation pay.
 
d)  Within ten business days after the Effective Date, TRER will reimburse
LeVier for all business expenses submitted in accordance with Section 6(a) of
the Employment Agreement and in compliance with any applicable laws, and TRER
rules or policies currently in place.
 
4.  Surrender of All Stock Options.  LeVier is the recipient of a five year
option to purchase up to 2,500,000 shares of Company restricted common stock at
an exercise price of $2.50 per share pursuant to a Stock Option Agreement
effective May 3, 2011.  LeVier has not exercised the option, and he hereby
surrenders in full all rights to the option, and any other stock options TRER
offered, promised, or granted him, whether vested or not.  LeVier empowers TRER
to reflect the cancellation of all options on TRER’s books and records and to
make or do
 
 
 
2
 

--------------------------------------------------------------------------------

 
 
 
all other proper and necessary acts in furtherance thereof.  LeVier acknowledges
that the Stock Option Agreement is null and void, and he will return the
original document to TRER.
 
5.  No Further Compensation.  Except as expressly set forth in Paragraph 3 of
this Separation Agreement, LeVier acknowledges that he is not entitled to any
further compensation or benefits, including but not limited to stock options,
base compensation, bonus, unused vacation, health club dues, sick pay, expense
reimbursement, or other benefits whether set forth in his Employment Agreement
or otherwise.
 
6.  Withholdings; Right of Offset.  TRER may withhold and deduct from any
benefits and payments made or to be made pursuant to this Separation Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling.
 
7.  Indemnity Rights. The Parties agree that all of the terms and provisions of
the Indemnification Agreement entered into by and between TRER and LeVier on May
3, 2011, shall remain in full force and effect after the Effective Date of this
Separation Agreement.
 
8.  Confidentiality Terms Remain in Effect.  The Parties agree that the terms
and provisions of Paragraph 7 of the Employment Agreement, and that Paragraph
only, shall remain in full force and effect after the Effective Date of this
Separation Agreement. Provided, however, that LeVier may retain copies of his
Employment Agreement and Indemnification Agreement.
 
9.  Global Release of Claims.  LeVier shall execute and deliver to TRER the
Waiver and Release attached hereto as Appendix A (the “Waiver and Release”) on
or before 21 days from the date it is provided to him for consideration.
 
10.  Release by TRER.  TRER, on its own behalf and on behalf of its successors
and assigns, hereby releases, forever discharges and covenants not to sue LeVier
or LeVier’s heirs,
 
 
3
 

--------------------------------------------------------------------------------

 
 
 
administrators, executors, successors and assigns from and with respect to any
and all claims, dues and demands, proceedings, causes of action, orders,
obligations, contracts and agreements, debts and liabilities whatsoever, whether
known or unknown, suspected or unsuspected, both at law and in equity, which
TRER or its successors and assigns now has, has ever had or may hereafter have
against LeVier to the extent arising contemporaneously with or prior to the
effective date hereof or on account of or arising out of any matter, cause or
event occurring contemporaneously with or prior to the effective date hereof,
including, without limitation, any and all claims, agreements, obligations,
demands and causes of action, known or unknown, suspected or unsuspected,
arising out of or in any way connected with (i) LeVier’s employment with TRER,
(ii) any and all representations and statements to, from or between the Parties,
(iii) the common laws of any state, and (iv) all federal statutes; provided,
however, that this Release shall not apply to any rights of TRER deriving from
or related to any actions of LeVier that (i) were not performed in good faith in
a manner LeVier could have reasonably believed to be in, or not opposed to, the
best interests of TRER and its shareholders, or (ii) involve fraud or a knowing
violation of law.  The release in this Paragraph 10 also specifically
encompasses any and all claims grounded in contract or tort theories, including,
but not limited to, breach of contract, tortious interference with contractual
relations, promissory estoppel, breach of the implied covenant of good faith and
fair dealing, breach of TRER handbooks, manuals or other policies, wrongful
discharge, wrongful discharge in violation of public policy, assault, battery,
false imprisonment, invasion of privacy, negligent misrepresentations,
defamation, including libel and slander, discharge defamation and
self-defamation, intentional or negligent infliction of emotional distress,
negligence, breach of fiduciary duty, negligent hiring, retention or
supervision, whistleblower claims, and/or any other contract or tort theory
based on either
 
 
 
4
 

--------------------------------------------------------------------------------

 
 
 
intentional or negligent conduct of any kind (other than fraud or knowing
violations of law), including any attorneys’ fees, liquidated damages, punitive
damages, costs or disbursements that could be awarded in connection with these
or any other common law claims.
 
11.  Knowing and Voluntary Agreement.  LeVier understands it is his choice
whether or not to enter into this Separation Agreement and that his decision to
do so is voluntary and is made knowingly.  LeVier acknowledges that he has been
advised by TRER to seek independent legal counsel to review this Separation
Agreement.
 
12.  Dispute Resolution.  In the event of any dispute or controversy relating to
or arising under this Separation Agreement, including any challenges to the
validity hereof, the Parties hereto mutually consent to the exclusive
jurisdiction of the state and federal courts of Colorado.
 
13.  Severability.  The Parties to this Separation Agreement intend that the
Agreement be enforced to the maximum extent permitted by law, and should a court
of competent jurisdiction determine that any provision is unenforceable, the
Parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted from this Separation Agreement without affecting any
other provisions.  This Separation Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under
applicable law.
 
14.  No Admission of Liability.  This Separation Agreement and compliance with
this Separation Agreement shall not be construed as an admission by TRER, or any
of its officers, directors or employees, or LeVier of any liability whatsoever,
or as an admission by TRER of
 
 
 
5
 

--------------------------------------------------------------------------------

 
 
any violation of the rights of LeVier or any other person, or any violation of
any order, law, statute, duty or contract.
 
15.  Cooperation.  LeVier agrees to cooperate with TRER, and its officers and
directors in connection with any claim, investigation, action, suit or
proceeding, whether civil or criminal, administrative or investigative,
involving a claim by a third party against TRER before or involving a court,
administrative agency, or governmental organization.   This cooperation shall
include but not be limited to making himself reasonably available to testify on
behalf of TRER and to assist TRER as reasonably requested by TRER.  TRER shall
make good faith efforts to schedule any such testimony or time from LeVier so as
not to conflict with LeVier’s other professional obligations.  To the extent
that TRER requests more than a de minimus amount of time, considered for
purposes of this Agreement to be more than four hours in any given month or more
than eight hours in any three month period, TRER shall compensate LeVier for his
time at the hourly rate equal to the following:  the greater of either (1)
LeVier’s current base salary at the time the services are provided, or (2)
LeVier’s last salary at TRER; divided by 2080.
 
16.  Return of TRER Property.   LeVier agrees that he shall immediately return
to TRER all of its property that is in his possession or control.  This
includes, but is not limited to, all keys, access cards, passwords, access codes
and other information necessary to access any computer or electronic databases,
credit and fuel cards, computer software and hardware, legal and other records,
books, notes, memoranda, files, lists, stock option certificates, and documents
of all kinds regardless of the medium in which they are maintained.  LeVier
shall retain his laptop computer, keyboard and monitor, provided that, LeVier
will contact TRER’s independent
 
 
 
6
 

--------------------------------------------------------------------------------

 
 
IT professional who will, at TRER’s expense, copy any and all business files
from LeVier’s hard drive, wipe that hard drive clean and return the laptop to
LeVier.
 
17.  Non-disparagement.  For a period of three years, the Parties will not,
directly or indirectly, communicate, or publish any intentionally disparaging,
negative, or harmful remarks, comments or statements (collectively, “Disparaging
Information”), concerning or related to the other Party (including in the case
of the Company, its current and former directors, managers, officers, and
employees).  Disparaging Information includes any means of communication,
including written communications, oral communications, electronic or magnetic
communications, writings, and oral or written statements.  The parties
acknowledge that in executing this Agreement, they have knowingly, voluntarily,
and intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (or any other state constitution
which may be deemed to apply) rights to disclose, communicate, or publish
Disparaging Information concerning or related to the other Party.  The Parties
also understand and agree that they have had a reasonable period of time to
consider this non-disparagement clause, to review the non-disparagement clause
with their respective attorney, and to consent to this clause and its terms
knowingly and voluntarily.  If either breaches the obligations contained in this
paragraph, the non-breaching party may seek all equitable and legal relief
including, without limitation, a temporary restraining order, a temporary
injunction, or a permanent injunction.  Nothing in this Separation Agreement or
in the Waiver and Release shall prevent a party from (i) making any truthful
statements in the course of legal proceedings, or (ii) testifying truthfully in
response to compulsory process or investigative inquiry from any governmental
agency.
 
 
 
7
 

--------------------------------------------------------------------------------

 
 
 
18.  Confidentiality.  The Parties will keep strictly confidential and will not
disclose to any person or entity the substance of the negotiations or the terms
and conditions of this Separation Agreement.  Notwithstanding the generality of
the foregoing, the Parties may disclose the amount received in consideration of
this Agreement only if necessary (i) for the limited purpose of making
disclosures required by law to agents of the local, state or federal
governments, (ii) for the purpose of enforcing any term of this Agreement, (iii)
to attorneys, tax or financial advisors and medical or mental health providers,
after advising them of the need to maintain confidentiality hereunder; or (iv)
in response to compulsory process.  To the extent TRER discloses any information
about this Separation Agreement pursuant to a legally required public filing,
including a filing under the United States Securities Exchange Act of 1934, as
amended, TRER shall first obtain written approval from LeVier as to the content
of any such disclosure, which approval will be reasonably given.  If LeVier
discloses the above information in response to compulsory process, he will
notify TRER immediately in writing of the request so the Company may seek an
appropriate protection order and, if compelled to do so, he will use his
commercially reasonable best efforts to obtain a court order or other assurance
that confidential treatment will be accorded to such information.
 
19.  Governing Law.  The interpretation, validity, and effect of this Separation
Agreement will be interpreted and enforced in accordance with the laws of the
state of Colorado, excluding any conflicts of law rule or principle that might
otherwise refer to the substantive law of another jurisdiction, without regard
to the place of execution or the place for performance thereof.
 
20.  Notices.  Each notice or other communication required or permitted under
this Separation Agreement shall be in writing and transmitted, delivered, or
sent by personal delivery,
 
 
 
8
 

--------------------------------------------------------------------------------

 
 
prepaid courier or messenger service (whether overnight or same-day), or prepaid
certified United States mail (with return receipt requested), addressed to the
other Party at the address for that Party set forth below that Party’s signature
on this Agreement, or at such other address as the recipient has designated by
notice to the other Party.  Either Party may change the address for notice by
notifying the other Party of such change in accordance with this Paragraph.
 
21.      Entirety and Integration.  Upon the execution hereof by TRER and
LeVier, this Separation Agreement (including the provisions of the Employment
Agreement, Indemnification Agreement, Waiver and Release, and TRER’s by-laws,
all of which are incorporated by reference herein) shall constitute a single,
integrated contract expressing the entire agreement of the Parties relative to
the subject matter hereof and shall supersede all prior negotiations,
understandings and/or agreements, if any, of the Parties.  Neither Party has
made any covenants, agreements, representations, or warranties of any kind
whatsoever to the other, except as specifically set forth in this Separation
Agreement.
 
22.  Expenses.  Each Party hereto shall pay all his or its own costs and
expenses incident to the negotiation of, performance of, and compliance with
this Separation Agreement, including the fees, expenses and disbursements of his
or its counsel and accountants.
 
23.  Multiple Counterparts.  This Separation Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all Parties hereto, notwithstanding that all such Parties are not signatories to
this original or same counterpart. Receipt by facsimile or electronic
transmission of any executed signature page to this Separation Agreement shall
constitute effective delivery of such signature page.
 
24.  Authorization.  Each person signing this Separation Agreement as a Party or
on behalf of a Party represents that he is duly authorized to sign this
Separation Agreement on such
 
 
 
9
 

--------------------------------------------------------------------------------

 
 
Party’s behalf, and is executing this Separation Agreement voluntarily,
knowingly, and without any duress or coercion.
 
IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement,
which may be executed in multiple counterparts, as of July __, 2012.
 
 


 

By:  _________________________________   K. Marc LeVier     Address for Notice:
   
 ____________________________________
 
  ____________________________________

 
 
 

Texas Rare Earth Resources Corp.     By:  _________________________________ Its:
 _________________________________     Address for Notice:    
 ____________________________________
 
  ____________________________________

 

10
 

--------------------------------------------------------------------------------

 
 
 
Appendix A
 
WAIVER AND RELEASE
 
Pursuant to the terms of the Separation Agreement and Release (“Separation
Agreement”), made as of July __, 2012, between Texas Rare Earth Resources, Inc.
(“TRER”) and me and in consideration of the payments made to me and other
benefits to be received by me pursuant thereto, I, K. Marc LeVier, do freely and
voluntarily enter into this Waiver And Release, which shall become effective and
binding on the eighth day following my signing this Waiver and Release as
provided herein (the “Waiver Effective Date”).  It is my intent to be legally
bound, according to the terms set forth below.
 
In exchange for the payments and other benefits to be provided to me by TRER
pursuant to the Separation Agreement, I hereby agree and state as follows:
 
                1.         I, individually and on behalf of my heirs, personal
representatives, successors, and assigns, release, waive, and discharge TRER,
and its current and former directors, managers, officers, and
employees  (hereinafter “Released Parties”), from all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, costs, expenses,
damages, actions, and causes of action, whether in law or in equity, whether
known or unknown, suspected or unsuspected, arising from my employment and
termination from employment with TRER, including but not limited to any and all
claims pursuant to Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.), which prohibits
discrimination in
 
 
11
 

--------------------------------------------------------------------------------

 
 
 
employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866 (42 U.S.C. §§ 1981, 1983 and 1985), which prohibits
violations of civil rights; the Age Discrimination in Employment Act of 1967, as
amended, and as further amended by the Older Workers Benefit Protection Act (29
U.S.C. § 621, et seq.), which prohibits age discrimination in employment; the
Employee Retirement Income Security Act of 1974, as amended (29 U.S.C. § 1001,
et seq.), which protects certain employee benefits; the Americans with
Disabilities Act of 1990, as amended (42 U.S.C. § 12101, et seq.), which
prohibits discrimination against the disabled; the Family and Medical Leave Act
of 1993 (29 U.S.C. § 2601, et seq.), which provides medical and family leave;
the Fair Labor Standards Act (29 U.S.C. § 201, et seq.), including the wage and
hour laws relating to payment of wages; and all other federal, state and local
laws and regulations prohibiting employment discrimination.  This Release also
includes, but is not limited to, a release of any claims for breach of contract,
mental pain, suffering and anguish, emotional upset, impairment of economic
opportunities, unlawful interference with employment rights, defamation,
intentional or negligent infliction of emotional distress, fraud, wrongful
termination, wrongful discharge in violation of public policy, breach of any
express or implied covenant of good faith and fair dealing, that TRER has dealt
with me unfairly or in bad faith, and all other common law contract and tort
claims.
 
           Notwithstanding the foregoing, I am not waiving any rights or claims
under the Separation Agreement that may arise after I sign this Waiver and
Release.  In addition, this Release shall not apply to any of my rights deriving
from or related to any actions of TRER or its officers, directors, employees,
managers or other agents that (i) were not performed in good faith or (ii)
involved fraud or a knowing violation of law.  Moreover, this Waiver and Release
does not apply to any claims or rights which, by operation of law, I cannot
waive, including the right to file an administrative charge or participate in an
administrative investigation or proceeding.  By signing this Waiver and Release,
however, I disclaim and waive any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation or
proceeding.  Nothing in this Waiver and Release shall affect in any way my
rights of
 
 
 
12
 

--------------------------------------------------------------------------------

 
indemnification provided to me pursuant to TRER’s by-laws, my Indemnification
Agreement, and/or pursuant to any other agreements or policies in effect prior
to the effective date of my termination, which shall continue in full force and
effect, in accordance with their terms, following the Waiver Effective Date.
 
2.           I forever waive and relinquish any right or claim to employment
with TRER and any current or future affiliates, subsidiaries, division, parents
and/or successors, and I further acknowledge that TRER has no obligation to
rehire me
 
3.           I hereby acknowledge and affirm as follows:
 
        a.           I have been advised to consult with an attorney prior to
signing this Waiver and Release.
 
               b.           I have been extended a period of 21 days in which to
consider this Waiver and Release.  If I have signed this Waiver and Release
prior to the end of this 21 day period, it is my personal and voluntary decision
to do so.
 
               c.           I understand that for a period of seven days
following my execution of this Waiver and Release, I may revoke the Waiver and
Release by notifying TRER, in writing, of my desire to do so.  I understand that
after the seven-day period has elapsed and I have not revoked this Waiver and
Release, it shall then become effective and enforceable.  I understand that the
Separation Payment will not be made under the Separation Agreement until after
the seven-day period has elapsed and I have not revoked this Waiver and Release.
 
               d.           I acknowledge that the Separation Payment is
consideration to which I am not otherwise entitled under any TRER plan, program,
or prior agreement.
 
               e.           Except as provided in the Separation Agreement, I
certify that I have returned all property of TRER, including but not limited
to,  all keys, credit and fuel cards, legal and other
 
13
 

--------------------------------------------------------------------------------

 
 
 
records, computer software and hardware, notes, memoranda, files, lists, and
documents of all kinds regardless of the medium in which they are maintained.
 
               f.           I have carefully read the contents of this Waiver
and Release and I understand its contents.  I am executing this Waiver and
Release volunt arily, knowingly, and without any duress or coercion, as required
under the Older Workers Benefit Protection Act.
 
               4.           I acknowledge that this Waiver and Release shall not
be construed as an admission by any of the Released Parties of any liability
whatsoever, or as an admission by any of the Released Parties of any violation
of my rights or of any other person, or any violation of any order, law,
statute, duty or contract.
 
               5.           In the event that any provision of this Waiver and
Release should be held void, voidable, or unenforceable, the remaining portions
shall remain in full force and effect.
 
               6.           I hereby declare that this Waiver and Release and
the Separation Agreement constitute the entire and final settlement between me
and TRER, superseding any and all prior agreements, and that TRER has not made
any promise or offered any other agreement, except those expressed in this
Waiver and Release and the Separation Agreement, to induce or persuade me to
enter into this Waiver and Release.
 
              7.           I understand that in order to be effective this
Waiver and Release must be executed by me and delivered to TRER on or before 21
days from the date it was presented to  me for my consideration.
 
 
    IN WITNESS WHEREOF, I have signed this Waiver and Release on the __th day of
___________, 2012.
 
 
 
 

By:  _________________________________   K. Marc LeVier    

 


14
 

--------------------------------------------------------------------------------

 